Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 43
a plurality of activators embedded in the first or second bearing surface and configured to locally increase a viscosity of the lubricant or locally decrease the slip velocity in a plurality of obstruction zones, thereby inhibiting a flow of the lubricant through the bearing gap in each obstruction zone, and a plurality of non-obstruction zones in which the flow of the lubricant is not inhibited, wherein in a direction of relative movement between the first and second bearing surface the obstruction zones and non-obstruction zone are provided in turns, each non-obstruction zone being located upstream of an associated obstruction zone, wherein each obstruction zone has a curved or angular shape, wherein the curved or angular shape defines a top being directed downstream, wherein the obstruction zone is configured to cause, when the first and second surfaces move relative to one another, a local rise of a pressure of the lubricant within the bearing gap in the non-obstruction zone which is located upstream of each obstruction zone and in particular in a peak zone which is located directly upstream of each top by locally increasing the viscosity or locally decreasing the slip velocity in the obstruction zone and inhibiting the flow of the lubricant across each obstruction zone.



Claim 50
one or more supply inlets in the first or second surface, each supply inlet configured to supply the lubricant from a pressurized liquid source to the bearing gap, and one or more activators embedded in the first or second surface and configured to locally increase the viscosity of the lubricant or locally decrease the slip velocity of the lubricant in at least one obstruction zone in the bearing gap, thereby locally inhibiting a flow of the lubricant through the bearing gap in the obstruction zone, wherein the bearing gap comprises at least one non-obstruction zone in which the flow of the lubricant is not inhibited, wherein each non-obstruction zone surrounds the associated supply inlet, wherein a flow path of the lubricant through the bearing gap is defined, which flow path starts at the at least one supply inlet, extends along the at least one non- obstruction zone, traverses the obstruction zone and ends at a bearing gap end, wherein the first surface and the second surface are free of surface texturing, in particular in the form of a land and pad, and are smooth and continuous and are without any abrupt changes in a height of the bearing gap, wherein the at least one obstruction zone either by itself or in cooperation with other obstruction zones encloses the at least one non-obstruction zone, wherein the lubricant having an increased viscosity or decreased slip velocity in the obstruction zone acts as an obstruction of the flow path and either by itself or in cooperation with lubricant with increased viscosity or decreased slip velocity in other obstruction zones inhibits the lubricant from flowing out of the non-obstruction zone and flowing out of the bearing gap through the bearing gap end, thereby increasing a pressure of the lubricant in the non-obstruction zone to a level which is sufficient to carry a load on the bearing device while preventing contact between the first and second surface.




Claim 57
a plurality of activators embedded in the first or second bearing surface and configured to locally increase a viscosity of the lubricant or locally decrease the slip velocity in a plurality of obstruction zones, thereby inhibiting a flow of the lubricant through the bearing gap in each obstruction zone, and a plurality of non-obstruction zones in which the flow of the lubricant is not inhibited, wherein in a direction of relative movement between the first and second bearing surface the obstruction zones and non-obstruction zone are provided in turns, each non-obstruction zone being located upstream of an associated obstruction zone, wherein each obstruction zone has a curved or angular shape, wherein the curved or angular shape defines a top being directed downstream, wherein the obstruction zone is configured to cause, when the first and second surfaces move relative to one another, a local rise of a pressure of the lubricant within the bearing gap in the non-obstruction zone which is located upstream of each obstruction zone and in particular in a peak zone which is located directly upstream of each top by locally increasing the viscosity or locally decreasing the slip velocity in the obstruction zone and inhibiting the flow of the lubricant across each obstruction zone, wherein the bearing device is a tilting pad bearing device and comprises a plurality of tilting pads which are tiltable, wherein the first surface comprises a plurality of first surface sections, each first surface section being associated with a tilting pad, and wherein the bearing gap comprises a plurality of bearing gap sections, each bearing gap section associated with a tilting pad, wherein each first surface section is smooth and free of any surface texturing, and each individual bearing gap section between a tilting pad and the opposed second surface is free of any abrupt changes in the height of the bearing gap, wherein each first surface section comprises an obstruction zone having a curved or angular shape, wherein the curved or angular shape defines a top being directed downstream, wherein the obstruction zone is configured to cause, when the first and second surfaces move relative to one another, a local rise of a pressure of the lubricant within the bearing gap in the non-obstruction zone which is located upstream of each obstruction zone .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALAN B WAITS/Primary Examiner, Art Unit 3656